DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document WO2016148661 hereinafter referred to as Ersen. Ersen discloses a spring bed (see fig. 1) supporting lumbar curve, which provides a continuous contact on the lumbar region by preventing the lumbar curvature which occurs due to the cavitation caused by the pressure on the user's buttock part on the bed, characterized in that it comprises a standard spring 2 with a height used in standard beds, lower springs 2 arranged side by side so as to take the shape of the lumbar curve as much as the space forming the lumbar curve on the spring bed, upper springs 1 arranged side by side which take place on the lower springs forming the lumbar curve (see figs. 1 & 2) on the spring bed, equate the height of the lower springs to the height of the standard spring (see figs. 1 & 2), which is the standard production as per claim 2 characterized in that it comprises lower springs located in the part corresponding to the lumbar curve and upper springs sticked on the lower springs; as per claim 4 Ersen discloses the claimed invention except for the spring bed characterized in that said lower spring is preferably at the height of 140 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the height for the lower spring to be 140mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980); as per claim 5 Ersen discloses the claimed invention except for the spring bed characterized in that said upper spring is preferably at the height of 125 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the height for the upper spring to be 125mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersen in view of Hutchinson. Ersen disclose the claimed apparatus however does not disclose the standard springs located in the parts corresponding to the pillow, shoulder, upper hip, lower hip, leg and foot.
Hutchinson teaches a spring bed 80 having a standard spring 88, lower spring 90 and upper spring 90; wherein the standard springs located in the parts corresponding to the pillow, shoulder, upper hip, lower hip, leg and foot (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Ersen to have the upper and lower spring located only in the lumber region. Such a modification would have been obvious to try and would yield expected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached search. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673